Case 1:18-cv-00681-RJL Document 197 Filed 05/11/20 Page 1 of 18

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

AARON RICH

EDWARD BUTOWSKY,
MATTHEW COUCH, and
AMERICA FIRST MEDIA,

Plaintiff,

Defendants.

Civil Action No. 1:18-cv-00681-RJL

Hon. Richard J. Leon

 

 

PLAINTIFF’S REPLY IN SUPPORT OF PLAINTIFF’S MOTION TO REMEDY

THIRD-PARTY LARRY JOHNSON’S REFUSAL TO ANSWER QUESTIONS AND

OPPOSITION TO MR. JOHNSON’S CROSS MOTION FOR A PROTECTIVE ORDER

MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
WILLKIE FARR GALLAGHER LLP

1875 K Street NW, Washington, DC 20006

Tel: (202) 303-1442 / Fax: (202) 303-2000
mgottlieb@willkie.com

JOSHUA P. RILEY (D.C. Bar No. 1026900)
MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
BOIES SCHILLER FLEXNER LLP

1401 New York Ave NW, Washington DC 20005
Tel: (202) 237-2727 / Fax: (202) 237-6131
jriley@bsfllp.com

mgovernski@bsfllp.com

 
Case 1:18-cv-00681-RJL Document 197 Filed 05/11/20 Page 2 of 18

On March 27, 2020, Plaintiff Aaron Rich filed a Motion to Remedy Third Party Larry
Johnson’s Refusal To Answer Questions During His Deposition, Including To Impose Rule 37
Sanctions On His Counsel. Dkt. 172-1 (“Motion” or “Mot.”); Dkt. 171 (public). On May 4, 2020,
Mr. Johnson filed an Opposition to the Motion and a Cross-Motion for Protective Order and
Sanctions. Dkt. 188, 189, 190 (the “Opposition” or “Opp.” or “Cross-Motion”).! In response to
the Opposition, Plaintiff respectfully submits this Reply in Support of the Motion and Opposition
to Mr. Johnson’s Cross-Motion.

INTRODUCTION

Mr. Johnson attempts to divert attention from the clear facts and law at issue in Plaintiff's
Motion by raising inapposite arguments about Defendants’ resources, immaterial changes to the
Federal Rules, incorrect legal propositions, threats of a parade of horribles, and feeble efforts to
distinguish the relevant case law. But the Opposition does not cite any legal support for Mr.
Johnson’s own actions and instead spends more than a dozen pages erecting and then burning
down a strawman that falls apart on even the slightest scrutiny. Specifically, Mr. Johnson’s entire
argument depends on the misrepresentation that Plaintiff sought to depose Defendants’ expert
witness on the subject of his expert report. The problem with this claim is that nothing in the
record supports it. The undisputed facts are that: (1) it was Defendant Butowsky, not Plaintiff,
who designated Mr. Johnson as a fact witness about “his investigation of Seth Rich’s murder and

communications with Mr. Butowsky regarding the same;” and (2) Plaintiff sought testimony

 

' The due date for Mr. Johnson to file an opposition to the Motion tolled on April 10, 2020. Mr.
Johnson missed that deadline, in what marks a long string of missed deadlines by Defendants and
their counsel. Five days after missing that deadline, counsel for Mr. Johnson and the Defendants
filed a “notice for request for clarification” in which he asserted many of the same defenses as he
now makes in the Opposition and asked whether they could file motions. Although Mr. Johnson
did not seek leave to file a belated Opposition, the Court ordered he file a response by May 4,
2020. Dkt. 182.
Case 1:18-cv-00681-RJL Document 197 Filed 05/11/20 Page 3 of 18

unquestionably relevant to that disclosure; and (3) Mr. Johnson’s counsel, Mr. Quainton, instructed
him repeatedly not to answer broad categories of questions on the topics on which Defendant
Butowsky admits Mr. Johnson is a percipient witness and about which Mr. Johnson has personal
knowledge pre-dating his retention as an “expert” in this case.

The governing law is just as clear as the facts. Once Defendant’s strawman is set aside,
the Opposition cannot distinguish the binding case law in this Circuit and elsewhere, which holds
that Rule 26 permits the deposition of an individual designated as both an expert and fact witness
on facts known or opinions held prior to his being retained, or on which he or she did not acquire
or develop in anticipation of litigation or for trial. See Motion at 14-16 (citing Marine Petroleum
Co. v. Champlin Petroleum Co., 641F.2d 984, 989 (D.C. Cir. 1979)). Mr. Johnson cites no
contrary authority.

Mr. Johnson cannot escape, and the Opposition does not justify, the impropriety of
instructing a witness not to respond to permitted lines of questions during a deposition. See infra
Section A(I). Any additional expenses that resulted in that unjustified instruction should be borne
by counsel, especially considering Mr. Johnson is unable to provide a single case to support his
novel reading of the relevant rule. See infra Section A(ID. Plaintiffs motion should therefore be
granted. For the same reasons, Mr. Johnson’s attempts to seek fees against Plaintiff's counsel is
unjustified, as is his untimely attempt to seek a protective order, and both should thus be denied.
See infra Sections B(I)-(ID.

Finally, before addressing the merits, Plaintiff is compelled to respond to Defendant’s latest
invocation of David and Goliath to justify Defendants’ inability to comply with the same federal
rules that apply to every other litigant. In virtually every filing, and again here, the Defendants
chastise Plaintiff for having “vastly superior resources,” “rich lawyers,” and an “army” at his

disposal. Opp. at 1-2, 6. Aaron Rich is one individual of modest means, who has relied upon pro
Case 1:18-cv-00681-RJL Document 197 Filed 05/11/20 Page 4 of 18

bono representation in order to sustain this litigation against a group of defendants, including one
(Defendant Butowsky) who is allegedly a multi-millionaire who manages billions of dollars in
assets, and whose legal expenses are being paid by an insurance policy. But what Counsel for
Defendant Butowsky has concealed from this Court is that Defendant Butowsky has amassed his
own army of attorneys and litigation support staff, as evidenced by a privilege log that spans 62
pages and includes hundreds of communications with various attorneys, including not just Eden
Quainton (who represents the Defendants and Mr. Johnson), Ty Clevenger, Steven Biss, and
potentially others, as well as retained investigators, experts, and public relations and
communications advisers. (As relevant to this Motion, the privilege log lists more than one
hundred communications that include inter alia Mr. Johnson and other so-called third-party
“experts”). Defendant Butowsky’s resources have enabled him to bring offensive litigation,
represented by counsel, in at least six cases since April 2018, against nearly 50 defendants. All of
this, of course, leaves aside that Defendant Butowsky invited all of this litigation by repeatedly
accusing Aaron Rich of engaging in misconduct despite having no evidence, of any kind, to
substantiate his allegations.
A. ARGUMENT IN REPLY TO THE OPPOSITION
IL Mr. Johnson’s Opposition Fails To Provide Any Basis To Instruct Mr. Johnson
Not To Answer Questions About Facts Known Or Opinions Held Prior to
Anticipation of Litigation.

The Opposition has no answer for, and therefore concedes, that Federal Rule of Civil
Procedure (“Rule”) 30 authorizes an attorney to instruct a witness not to answer questions “only
when necessary to preserve a privilege” and that, here, Mr. Johnson’s refusal to answer questions
was PO Compare Mot. at 12-13 (citing cases), with Opp. at 14-15.
Instead, the Opposition confirms that the sole basis for Mr. Johnson refusing to answer Plaintiff's

questions during his deposition is Rule 26(b)(4)(A), which states that when a party has designated
Case 1:18-cv-00681-RJL Document 197 Filed 05/11/20 Page 5 of 18

a testifying expert that must under the Rule provide a report, the expert’s “deposition may be
conducted only after the report is provided.” Jd.; Opp. at 9, n.1; Mot. at 11. The Opposition’s sole
basis, therefore, is the non-controversial proposition that a testifying expert must serve a report
prior to answering questions about the expert opinions contained in his report. See Opp. at 3.
The problem with Defendant’s theory is that it involves a fact pattern that is not before the
Court in this Motion, which relates to designated experts who are also fact witnesses. The

33 66

Opposition concedes (as it must) that it is “self-evident,” “obvious and not in dispute” that an
individual who happens to also be an expert “may be deposed separately” on certain “factual
knowledge.” Opp. at 9. But Mr. Johnson asserts that the scope of that “factual knowledge” is

limited to topics “unrelated to his expert report.” /d. (emphasis added); see also id. at im

I (sis 288e8). The Opposition

fails to point to any textual support in Rule 26 or to cite to any case law that supports the
proposition that a witness can refuse to answer any questions about factual matters in his personal
knowledge if they bear some relation to or fall within the scope of a future contemplated expert
report. In spite of Plaintiff's multiple requests for such support and Defendants’ counsel’s promise
that he would provide “hundreds” of cases, Mr. Johnson has yet to provide a single case—even
after stating that he “searched the entire Westlaw federal data base for” relevant case law and that
his position is “obvious” (an adjective he uses seven times in the Opposition)—that justifies the
limitations he has unilaterally inserted into Rule 26. See Opp. Ex. 4; Dkt. 172-2 at 196:1 a
PO Opp. at 13. As aresult, Mr. Johnson’s argument amounts to a request
for the Court to follow a novel reading of Rule 26, despite a complete lack of any supporting text

or case law.
Case 1:18-cv-00681-RJL Document 197 Filed 05/11/20 Page 6 of 18

In contrast to the absence of any legal support for Mr. Johnson’s argument, Plaintiff's
argument is supported by both binding and persuasive case law that directly contradicts Mr.
Johnson’s invented version of Rule 26. See Mot. at 14-16. The United States Court of Appeals
for the District of Columbia has held that dual fact/expert witnesses must testify to any facts or
opinions that were not “acquired or developed in anticipation of litigation or for trial.” Marine
Petroleum Co., 641 F.2d at 989 (“Rule 26(b)(4) is in terms confined in operation to quests for facts
known and opinions held by experts, acquired or developed in anticipation of litigation or for trial.
One who, though an expert, derives his information simply as ‘an actor or viewer with respect to
transactions or occurrences that are part of the subject matter of the lawsuit should be treated as an
ordinary witness.” (alterations and citations omitted)). The controlling test in this Circuit is not
whether a witness’ factual knowledge is “unrelated” to his expert report, it is whether he “acquired”
those facts or “developed” those opinions “in anticipation of litigation or for trial.” Jd.

Applying the Marine Petroleum test here necessitates compelling Mr. Johnson to answer
Plaintiff's questions, even accepting arguendo that they may bear some relation to his future
report. Mr. Johnson admits that he refused to answer a number of the questions he that were based
on “facts that were not acquired or developed in anticipation of litigation” solely because those
facts “will be relied on in his expert report,” which is plainly not the operative question. Opp. at
13. Mr. Johnson began to acquire “factual knowledge” about Seth Rich and the hacking of the

Democratic National Committee (DNC) no later than late 2016/early 2017—more than a year

before Mr. Rich filed this lawsuit or Mr. Clevenger PO

ia Mot. at 3-6. Throughout 2017, Mr. Johnson publicly opined that the DNC hack was a
leak, not a hack, by a DNC “insider.” Jd. There can be no credible argument, and the Opposition

does not attempt to argue, that Mr. Johnson’s activities in 2016 and 2017 were “‘in anticipation of
Case 1:18-cv-00681-RJL Document 197 Filed 05/11/20 Page 7 of 18

litigation or for trial,” which would be the only colorable basis for determining they fall within the
purview of Rule 26 at all. As a matter of law, Plaintiff has the right to depose Mr. Johnson on the
activities in which he engaged, the persons with whom he communicated, and the factual basis he
acquired on any relevant topics, except for the limited subset of activities, communications, and
factual understanding he developed in anticipation of litigation. While Mr. Johnson accuses
Plaintiff of acting in bad faith to get a free “sneak peek” into the Defendants’ trial strategy, he
simultaneously articulates one of the reasons why Plaintiff is entitled to probe Mr. Johnson’s
factual knowledge: that it is Plaintiff's burden to prove the falsity of Defendant’s statements. See
Opp. at 2.2 The basis for Mr. Johnson’s public statements about the DNC hack being an “inside
job” and the content of any “communications” with Defendant Butowsky or related third-parties
about that topic and Seth Rich—on which Defendant Butowsky has indicated he intends to rely to
defend his false statements about Plaintiff by listing Mr. Johnson as a fact witness in his initial
disclosures—goes squarely towards Plaintiff's case. Plaintiff's ability to seek discovery on topics
directly relevant to Plaintiff's burden of proof does not turn on defense counsel’s unilateral
decisions about whether certain statements and topics may be related to a potential future expert
report.

Mr. Johnson does not even attempt to address Plaintiffs argument that Mr. Johnson’s
proposed reading of Rule 26 would introduce a bullet-proof means for parties to block depositions
of key fact witnesses. See Mot. at 16. As Plaintiff noted in his Motion, if the Court were to adopt
Mr. Johnson’s reading, parties (including the Defendants here) could shut down all questioning of

fact witness—including those listed on their initial disclosures as fact witnesses—simply by

 

? Plaintiff disagrees with the factual and legal characterizations in the Opposition regarding what
Plaintiff must “demonstrate” in order to meet his burden, but need not address the inaccuracies
here because they are not dispositive of or relevant to the issue before the Court.

7
Case 1:18-cv-00681-RJL Document 197 Filed 05/11/20 Page 8 of 18

“retaining” the witness irrespective of whether he or she ultimately serves as an expert witness,
and then declare the facts and opinions known as related to the future report, and Mr. Johnson’s
counsel has done here. Mr. Johnson has made clear that he does not know if he will submit an
expert report, Mot. 9, n.9, and Plaintiff is unaware of anything in the Federal Rules of Civil
Procedure that would require him to do so simply because Defendants’ counsel says he might. As
a result, there is a significant risk that Plaintiff will be entirely unable to depose Mr. Johnson on
dozens of communications and articles that all pre-dated Mr. Johnson’s retention on this matter,
or were written and developed for purposes outside of this litigation. The injustice of this outcome
is made clear by the fact that if Defendant Butowsky had not hired Mr. Johnson as an expert,
Plaintiff would stil] have deposed Mr. Johnson and asked the exact same questions he is seeking
to ask in his Motion. In fact, Defendant subpoenaed Mr. Johnson for a deposition prior to having
any knowledge of his designation as an expert. Mot. at 6-8. In turn, the only conclusion that
remains is that Mr. Johnson is seeking to give Defendant Butowsky the right to limit otherwise
appropriate discovery by simply stating that he may use a fact witness as a testifying expert. This
cannot be. Manipulating Rule 26(b)(4) to shield proper factual discovery of anyone a party decides
to anoint as “retained” is a far cry from the purpose of the rule.

Mr. Johnson’s attempt to distinguish the binding and persuasive cases cited by Plaintiff
fails. Mr. Johnson argues that the Court should disregard two cases because they pre-date certain
amendments to Rule 26, yet provides no explanation as to why those amendments have any bearing
on the holdings of the cases. Opp. at 9-12.23 Brandstetter and Marine Petroleum Co. hold that
where a witness is both a fact witness and an expert witness, Rule 26’s protections against certain

expert discovery only cover “information developed and opinions framed . . . in anticipation of

 

3 Plaintiff raised the 2010 amendments to Rule 26 in the Motion, and explained why the changes
to Rule 26(b)(4) further support its reasoning. See Mot. at 14 n. 12.

8
Case 1:18-cv-00681-RJL Document 197 Filed 05/11/20 Page 9 of 18

litigation.” Brandstetter v. National R.R. Passenger Corp., 1987 WL 12766 *2 (D.D.C. 1987);
Marine Petroleum Co., 641 F.2d at 989. None of the amendments to Rule 26 have any bearing
whatsoever on this issue, as is shown by the fact that the remaining cases Plaintiff cites for that
same principal were all decided subsequent to the amendments referenced by Mr. Johnson.

Although it references Rule 26 amendments from 1980, 1983, 1993, 2000, 2007, and 2010,
the Opposition only discusses the 1993 Amendment as establishing that testifying experts may be
deposed after they submit their expert report. Opp. at 10. None of the amendments explicitly
addressed the relevant issue here, however: namely what topics are appropriate under the Federal
Rules during a deposition of a dual fact/expert witness. The 2010 amendment is the only one
arguably applicable and, as discussed in the Motion, that amendment cuts against Mr. Johnson’s
position. See Mot. at 14 n. 12. As the Advisory Committee Notes illustrate, Rule 26(b)(4) was
amended in 2010 “to provide work-product protection against discovery regarding draft expert
disclosures or reports and--with three specific exceptions--communications between expert
witnesses and counsel.” Fed. R. Civ. P. 26 (Advisory Committee Notes 2010 amendments). In
other words, the 2010 Amendment is consistent with the case law Plaintiff cites to advance the
position that Rule 26 protects only information known or opinions formed prior to anticipation of
litigation. See e.g., Chevron Corp. v. Weinberg Grp., 286 F.R.D. 95, 100 (D.D.C. 2012) (ordering
the production of certain expert materials that “cannot possibly be prepared ‘in anticipation of
litigation or for trial,’ as required for protection under the Federal Rules.” (citing Fed.R.Civ.P.
26(b)(3)(A)).

Mr. Johnson’s remaining attempts to distinguish the relevant case law are equally
misplaced. Mr. Johnson argues that both Marine Petroleum and Sprenger Lang Foundation are
“completely different” from the case at hand, because those cases dealt with a non-testifying expert

that did not need to submit a report. Opp. at 10-11. But the Court in Marine Petroleum specifically
Case 1:18-cv-00681-RJL Document 197 Filed 05/11/20 Page 10 of 18

noted that non-testifying experts require more protections against discovery under the Federal
Rules than those, like Mr. Johnson, who will testify and submit a report. Marine Petroleum Co.,
641 F.2d at 990. In other words, Marine Petroleum and Sprenger Lang Foundation stand for the
proposition that a non-testifying expert—a witness who warrants even more protections than Mr.
Johnson should receive as a potential testifying expert—does not receive Rule 26 protections if he
is testifying to their experience outside of being retained as an expert. See Am. Prop. Const. Co.
v. Sprenger Lang. Found., 274 F.R.D. 1,5 (D.D.C. 2011); Marine Petroleum Co., 641 F.2d at 990.

Finally, Mr. Johnson attempts to distinguish additional case law Plaintiff cites* because in
those cases the parties were offering opinion testimony for experts who were not actually retained.
But whether an expert is formally retained is of no moment to the holdings of those cases: hybrid
fact/expert witness must testify as to any facts or opinions he obtained prior to anticipation of
litigation. Downey, 633 F.3d at 7 (“[W]here, as here, the expert is part of the ongoing sequence of
events and arrives at his causation opinion during treatment, his opinion testimony is not that of a
retained or specially employed expert.”); Sununu, No. CIV.A. 981192, 2010 WL 3927601, at *2
(holding that allowing a hybrid fact/expert witness to “give opinion testimony without permitting
defendant to explore the basis for those opinions would be to ignore the application of Rule 26 as
to not just expert witnesses but as to all witnesses’’).

In sum, the Opposition fails to justify or provide a single case supporting the test Mr.
Johnson’s counsel invented, namely that a party can unilaterally obstruct testimony of any fact
witness simply by designating him as an expert and objecting to any question that might bear some

relation to a hypothetical future report. Not only does the law not support such an abuse of the

 

4 Downey v. Bob's Disc. Furniture Holdings, Inc., 633 F.3d 1, 7 (1st Cir. 2011) and Sununu v.
Philippine Airlines, Inc., No. CIV.A. 981192, 2010 WL 3927601, at *2 (D.D.C. Oct. 4, 2010) Opp.
at 10-11.

10
Case 1:18-cv-00681-RJL Document 197 Filed 05/11/20 Page 11 of 18

litigation process, the law of this Circuit also categorically rejects such an approach by holding
that a witness designated as an expert is simply like any other “ordinary” witness as to facts
acquired and opinions develop prior to the anticipation of litigation. The Opposition provides this
Court with no basis to hold differently. Plaintiff's Motion should, therefore, be granted.

II. Mr. Johnson’s Opposition Fails to Address Plaintiff’s Argument for Fees and
Fails to Provide Justification for Fees Against Plaintiff’s Counsel

Mr. Johnson’s Opposition concludes that there “is absolutely no basis for an award of
sanctions under Rule 37 against Mr. Johnson’s counsel” and that “[o]bviously, sanctions should
not be awarded,” Opp. at 14, based on (once again) his own legal principle that ignores facts, law,
and the Federal Rules. Mr. Johnson offers the circular argument that Mr. Johnson’s counsel was
“substantially justified” in violating Rule 30 because “reasonable people” could disagree about his
reading of Rule 26, citing as support the Supreme Court opinion Pierce v. Underwood, 487 U.S.
552 (1988). Opp. at 14. Pierce is entirely irrelevant to the question of Rule 37 sanctions (and, in
fact, does not even cite that rule), and instead is an administrative law opinion that addresses when
an agency is required to pay attorney fees pursuant to the Equal Access to Justice Act, which
mandates fee shifting unless the agency was “substantially justified.” Pierce, 487 at 556-57.
Apart from rhetorical hyperbole and the wrong legal test, the Opposition provides no argument
against the application of the actual legal rules that authorize (Rule 30) and mandate (Rule 37) the
imposition of sanctions: sanctions are warranted where, as here, counsel impeded, delayed, and

frustrated Plaintiff's fair examination, with no basis under the rules or case law. See Motion at 17-

 

> Even if this were the right test (which it is not), Mr. Quainton’s instruction was not substantially
justified based on Rule 30, Rule 26, and the binding law of this Circuit, as discussed supra. But
even more fundamentally, the Opposition provides no defense for why Mr. Quainton was
substantially justified for instructing Mr. Johnson not to answer rather than, as Plaintiff's counsel
suggested at the deposition, permitting Mr. Johnson to answer the questions and later challenging
their use if necessary.

1]
Case 1:18-cv-00681-RJL Document 197 Filed 05/11/20 Page 12 of 18

19 (citing cases). The Opposition also does not address that Mr. Quainton’s instruction to Mr.
Johnson follows his similar frivolous instructions to Defendant Matthew Couch, which
necessitated a motion to compel for which Plaintiff has not received fees or costs despite Rule 37’s
mandatory language. See id. at 19.

The only additional argument that Mr. Johnson makes is to recast Plaintiff's Motion as

only “quibbling” with the fact that “Mr. Johnson’s counsel did not expressly reference Rule

30(d)(3)[.]” Opp. at 13-14. Even though it is true that ee
PY sanctions are not warranted because of Mr.

Quainton’s lack of citation to Rule 30, it is his lack of compliance with the plain text of Rule 30,
for which the Opposition offers no justification. To the extent that Mr. Johnson is arguing that his
refusal to answer questions was appropriate under Rule 30(d)(3), that rule only applies when at
“any time during a deposition,” a party moves to terminate or limit a deposition “that it is being
conducted in bad faith or in a manner that unreasonably annoys, embarrasses, or oppresses the
deponent or party.” Fed. R. Civ. Proc. 30(d)(3) (emphasis added). Mr. Quainton cannot invent a
post-hoc justification for his conduct when the text of the rule (not Plaintiff) mandates moving
pursuant to Rule 30(d)(3) during the deposition and Mr. Quainton neither terminated the
deposition nor, as discussed infra, sought a protective order at any time prior to filing the
Opposition. Even if Rule 30(d)(3) was a basis to instruct Mr. Johnson not the answer, it still would
not insulate Mr. Quainton from sanctions because, as discussed immediately infra, questioning a
dual fact and expert witness about facts or opinions that predate the witnesses contemplation of
litigation neither evinces “bad faith” nor “unreasonably annoys, embarrasses, or oppresses the

deponent or party.” Fed. R. Civ. Proc. 30(d)(3).

12
Case 1:18-cv-00681-RJL Document 197 Filed 05/11/20 Page 13 of 18

B. ARGUMENT IN OPPOSITION TO CROSS MOTION

I. The Court Should Reject Mr. Johnson’s Cross Motion For Sanctions As Baseless.

The Opposition asks this Court to use its “inherent power to impose sanctions” on
Plaintiff’s counsel for having the “audacity” to ask this Court to “order Mr. Johnson to answer all
questions regarding opinions or facts that predated April, 2018,” which the Opposition calls
“abusive” and “patently over-reaching.” Opp. at 15 (emphasis in original).° Mr. Johnson is correct
that Plaintiff’s counsel is asking this Court to order Mr. Johnson to answer all questions “based on
facts known or opinion(s] held prior to April 2018” because that is what the Plaintiff is entitled
to ask and what Mr, Johnson is obligated to provide as a matter of law. Moving this Court to
compel Mr. Johnson to provide answers to which Plaintiff is entitled under the binding law of this
Circuit in order to bear his burden of proof and advance his case is the purpose of discovery is the
polar opposite of the “bad faith, vexaious[], wanton[], or [] oppressive reasons,” pursuant to which
a Court is permitted to exercise its inherent authority to sanction. See Chambers, 501 U.S. at 45
(attorney fees where a court finds “that fraud has been practiced on it, or that the very temple of
justice has been defiled” or that the party has acted in “bad faith by delaying or irrupting the
litigation or by hampering enforcement of a court order”); see also Shepherd v. Am. Broad.
Companies, Inc., 62 F.3d 1469, 1478 (D.C. Cir. 1995) (to award attorney fees pursuant to inherent
authority “the district court must find clear and convincing evidence of the predicate misconduct”).

It was Defendant Butowsky’s decision to engage an expert that Mr. Butowsky himself had
disclosed as a percipient fact witness in his initial disclosures, which admitted that Mr. Johnson

had performed a so-called “investigation” into Seth Rich and had communication with Defendant

 

® The Cross Motion does not invoke any rule, including Rule 30, in support of its motion for
sanctions and relies, solely, on the Court’s inherent power, as articulated in Chambers v. Nasco,
Inc., 501 U.S. 32, 45-46 (1991).

13
Case 1:18-cv-00681-RJL Document 197 Filed 05/11/20 Page 14 of 18

Butowsky on the same topic. It was Defendant Butowsky’s decision to engage an expert who Mr.
Butowsky knew had acquired facts and formed opinions long prior to this litigation—and, in fact,
that decision was likely because of the fact Mr. Johnson publicly subscribed to “facts” and
“opinions” that mirrored his own narrative about Plaintiff and his family. Defendant Butowksy is
free to implement whatever litigation strategy he chooses, but what he cannot do is what he is
attempting to do here: use his own decision to designate a fact witness as an expert as a sword and
a shield to discovery, and to punish Plaintiff for seeking the discovery that the rules and law
expressly permit.

Mr. Quainton uses words such as “audacious” and “abusive” to describe Plaintiffs motion,
yet having been pressed in person at the deposition, after in correspondence with counsel, and now
in submitted motions, Mr. Quainton has failed to identify a single case, from a single court,
anywhere in the United States, that has quashed a subpoena (or even granted a protective order) to
a witness who a Defendant has designated as an expert after first designating him as a fact witness.
Plaintiff's counsel made clear at the deposition, and in correspondence that followed it, that
Plaintiff would file a motion for fees and costs if Mr. Johnson did not change his position, yet he
refused to do so and effectively dared Plaintiff to file this motion. Mr. Johnson is correct that
Plaintiffs counsel has been required to “divert attention away from the real issues in the case” and
expend its own and the Court’s time and resources by filing motion that he never should have had
to file. Opp. at 16. But it is the Defendants’ “bad faith, vexaious[], wanton[], or [] oppressive”
conduct that has necessitated Plaintiff's discovery-related motions, all of which the Court has

either granted in whole or part (apart from those on which the Court has not yet ruled).’ In contrast

 

7 See, Dkt. 63 (motion to compel Butowsky to respond to interrogatories), Dkt. 68 (Motion to
compel Butowsky to respond to RFPs); Dkt. 71 (motion to compel Couch and AFM); Dkt. 75
(hearing granting motions); Nov. 4, 2019 (denying Couch motion for reconsideration); Dkt. 93
(pending motion for sanctions against Butowksy); Dkt. 95 (motion to enforce Couch); Dkt. 133

14
Case 1:18-cv-00681-RJL Document 197 Filed 05/11/20 Page 15 of 18

to Plaintiff's argument for why Mr. Quainton should bear the cost related to the Motion—an
argument that is ground in facts and law—the Court should reject the Cross Motion for sanctions

as baseless as a matter of fact and law.

II. Mr. Johnson’s Cross Motion For a Protective Order Is Untimely, Unjustified, and
Unnecessary.

There is no factual or legal reason why the Court should grant Mr. Johnson a protective
order. First, the Cross Motion is untimely. Mr. Johnson has known about Plaintiffs efforts to
depose him since January 6, 2020, when Plaintiff first served him with a deposition subpoena.
Mot. at 6. At no point, between January 6, 2020 and the date of the deposition did Mr. Johnson
seek to limit the deposition to topics that Mr. Johnson’s counsel deemed “unrelated” to an expert
report that does not yet exist—to be clear, Mr. Johnson did not insist upon any agreement as to
topics prior to sitting for his deposition, nor did Mr. Johnson file any timely motion for a Protective
Order in advance of the deposition. That is unsurprising—up until the deposition itself, Mr.
Johnson had made clear that he was not even sure if a report would ever be submitted. Mot. at 9,
n.9. Mr. Johnson had two months prior to the rescheduled deposition to seek a protective order or
move to quash—including at the Court hearing which occurred the day before the deposition.
Instead, Mr. Johnson has waited two months after the deposition took place to file his Cross Motion
and now attempts to cast his objection as one designed to target harassment during the deposition.
This attempt at bootstrapping should be rejected, as it is plainly untimely. See Cason-Merenda v.
Detroit Med. Ctr., No. CIV.A. 06-15601, 2008 WL 2714239, at *1 (E.D. Mich. July 7, 2008)

(“[T]he provisions of Fed.R.Civ.P. 26(b)(2)(B) and 26(c) plainly contemplate that a motion for

 

(order re same); Dkt 104 (motion to deem certain RFAs admitted); Dkt. 151 (order denying Couch
reconsideration and granting Dkt. 104 in part); see also Dkt. 52 (motion for anti-suit injunction);
Dkt. 175 (order on Dkt. 52)).

15
Case 1:18-cv-00681-RJL Document 197 Filed 05/11/20 Page 16 of 18

protective relief (including cost shifting) is to be brought before the court in advance of the undue
burden, cost or expense from which protection is sought.”).

Second, the Cross Motion is unjustified. Mr. Johnson’s Cross Motion effectively asks for
permission to assert the same baseless instruction that necessitated the Motion in the first place:
limiting Mr. Johnson’s deposition to the topics his counsel unilaterally deems will be “unrelated”
to Mr. Johnson’s potential future report. That is not the law, and the Cross Motion provides no
basis for why the Court should ignore binding precedent for Mr. Johnson.

Mr. Johnson’s last ditch effort to avoid having to answer questions under oath is to trot out
a parade of horribles that would result from allowing Plaintiff to finish his deposition. But Mr.
Johnson’s protests also provide no reason to justify a protective order. Mr. Johnson has not
explained how Plaintiff’s questions regarding the communications and statements he has made
prior to even being aware of this litigation would make it so Mr. Johnson is “unable to prepare his
expert report in the manner provided for in the rules” or why it would mean “[n]o expert could
ever rely on the rule if he had any knowledge of any factual matter that would subject him to
deposition on matters of fact.” Opp. at 15. Defendant Butowsky could have, but chose not to,
engage as an expert a witness whom he did not list on his initial disclosures as a fact witness, or
who acquired facts and formed opinions prior to the anticipation of litigation. Even accepting
arguendo that Mr. Johnson’s dual hat causes some remote prejudice, that is Defendant Butowsky’s
cross to bear for choosing Mr. Johnson as an “expert.”

Third, the Cross Motion is unnecessary. If the Court denies Plaintiff's motion, the
instructions will stand and Plaintiff will be unable to ask Mr. Johnson the questions that
necessitated the Motion. If the Court grants Plaintiff's motion, then a protective order would be

pointless and directly contrary to that order.

16
Case 1:18-cv-00681-RJL Document 197 Filed 05/11/20 Page 17 of 18

For the foregoing reasons, Plaintiff respectfully moves this Court to enter the proposed

order included with his Motion, and to deny Mr. Johnson’s Cross Motion.

DATED: May 11, 2020

17

Respectfully submitted,

/s/ Michael J. Gottlieb

MICHAEL J. GOTTLIEB (D.C. Bar No.
974960)

WILLKIE FARR & GALLAGHER LLP
1875 K Street NW

Washington, DC 20006

Tel: (202) 303-1000

Fax: (202) 303-2000
mgottlieb@willkie.com

JOSHUA P. RILEY (D.C. Bar No.
1026900)

MERYL C. GOVERNS KI (D.C. Bar No.
1023549)

BOIES SCHILLER FLEXNER LLP
1401 New York Ave NW
Washington, DC 20005

Tel: (202) 237-2727

Fax: (202) 237-6131
jriley@bsfilp.com
mgovemski@bsfllp.com

Attorneys for Plaintiff Aaron Rich
Case 1:18-cv-00681-RJL Document 197 Filed 05/11/20 Page 18 of 18

CERTIFICATE OF SERVICE
The undersigned counsel certifies that on May 11, 2020, the foregoing document was filed
through the CM/ECF system and thereby served electronically on counsel for Defendant Edward
Butowsky, and Defendant Matthew Couch. A courtesy copy of the foregoing document also was
emailed to their counsel, Eden Quainton, at equainton@gmail.com. Mr. Quainton has agreed to
convey served and filed documents to Defendant America First Media through Defendant Couch

as necessary.

Dated: May 11, 2020

/s/ Michael J. Gottlieb

MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
WILLKIE FARR & GALLAGHER LLP

1875 K Street NW

Washington, DC 20006

Tel: (202) 303-1000

Fax: (202) 303-2000

mgottlieb@willkie.com

 
